Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered. 
Status of Claims
3.	This Office Action is issued in response to the Amendment filed on 12/04/2020.
Claims 21-40 are pending in this Office Action.
Claims 21, 25, 26 and 33 have been amended.
Claims 1-20 have been cancelled.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 11/20/20 has been considered by the examiner.
Response to Arguments
5.	35 U.S.C. §112
	The previous 112(a) and 112(b) rejections have been withdrawn in response to claim amendments.
35 U.S.C. § 103

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

7.	Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the U.S. Patent Application No. 15/775754 in view of Kim et al. (US 2018/0336905), hereinafter “Kim” and in view of Mirashrafi et al. (2014/0075550), hereinafter “Mirashrafi”
Instant Application 16/039,208
U.S. Patent Application No. 15/775754
(Claims filed on 2/17/21)
21. A system to authenticate computing devices in a networked environment, comprising: 
a data processing system comprising one or more processors and memory, the one or more processors executing a natural language processor component, a content selection component, and an authorization component to: 
receive, by the natural language processor component, an input audio signal detected by a sensor at a first client device; 
parse, by the natural language processor component, the input audio signal to identify request for content in the input audio signal; 
select, by the content selection component, a first digital component based at least on the request for content; determine, by the authorization 
transmit, by the content selection component and to the first client device, the first portion of the first digital component for presentation; 
transmit, by the authorization component, an authorization request to a second client device to cause the second client device to render a prompt to authorize, with the authorization component of the data processing system, a transmission of a second portion of the first digital component to the first client device in response to detection of an action on the prompt at the second client device within the time delay; 

receive, by the authorization component, a confirmation message generated by the second client device in response to the detection of the action on the prompt at the second client device within the time delay; and 
transmit, by the content selection component, the second portion of the first digital component to the first client device for presentation with the first 
22. The system of claim 21, wherein the first client device and the second client device are both associated with a same user.
23. The system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device; and 
parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component; the authorization component configured to: determine that a first portion of the second digital component was previously transmitted to the first client device; and decline by the authorization component, to transmit the first portion of the second digital component to the first client device.
24. The system of claim 23, comprising: the authorization component configured to transmit a second authorization request to the second client device to authorize transmission of the first digital component to the first client device.
25. The system of claim 21, comprising the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device; and 

determine the time delay based on an action of the second client device; and decline, by the authorization component, to transmit a second portion of the second digital component to the first client device based at least on the time delay based on the action of the second client device exceeding the threshold time limit.
26. The system of claim 21, comprising the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device; and 
parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component; the authorization component configured to: determine the time delay based on a context of the second client device; and decline, by the authorization component, to transmit a second portion of the second digital component to the first client device based at least on the time delay based on the context of the second client device exceeding the threshold time limit.


parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component; and the authorization component configured to: determine that a first portion of the second digital component was previously transmitted to the first client device; and transmit a subportion of first portion of the second digital component to the first client device.
28. (Previously Presented) The system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device; and 
parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component; and the authorization component configured to:
determine that the second client device is within a predetermined distance from the first client device; and transmit the second digital component 
29. The system of claim 28, comprising: the authorization component configured to receive a message indicating that the second client device is within the predetermined distance of the first client device.

30. The system of claim 21, comprising: the authorization component configured to generate a payload comprising at least one of an indication of a content provider configured to provide the first digital component, a uniform resource locator (URL) associated with the content provider, or registration information associated with the content provider.

31. The system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device; and parse the second input audio signal to identify a second digital component request in the second input audio signal; the content selection component configured to stream the second digital component to the first client device; the authorization component configured to: transmit a 
32. The system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device; and 

parse the second input audio signal to identify a second digital component requested in the second input audio signal; the content selection component configured to stream the second digital component to the first client device; and the authorization component configured to: transmit a second authorization request to the second client device to authorize streaming of the second digital component to the first client device; receive a declining message in response to the second authorization request; and terminate the streaming of the second digital component to the first client device based receiving the declining message.
33. A method to authenticate computing devices, comprising: receiving, by a natural language 


parsing, by the natural language processor component, the input audio signal to identify a request for content in the input audio signal; 
selecting, by a content selection component, a first digital component based at least on the request for content; determining, by an authorization component, based on a context of the first client device and the second device, a time delay within which the first client device is to be authorized; selecting, by the content selection component from the first digital component, a first portion and a second portion based on the time delay; 
transmitting, by the content selection component and to the first client device, the first portion of the first digital component for presentation; 

transmitting, by an authorization component, an authorization request to a second client device to cause the second client device to render a prompt to authorize, with the authorization component, a transmission of a second portion of the first digital component to the first client device in response to 

receiving, by the authorization component, a confirmation message generated by the second client device in response to the detection of the action on the prompt at the second client device within the time delay, and transmitting, by the content selection component, the second portion of the first digital component to the first client device for presentation with the first portion of the first digital component, responsive to receiving a confirmation message. 
34. The method of claim 33, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to identify a second digital component request in the second input audio signal; 
determining, by the authorization component, that a first portion of the second digital component was previously transmitted to the first client device; and declining, by the authorization component, to transmit the first portion of the second digital component to the first client device.

parsing, by the natural language processor component, the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component; 
determining, by the authorization component, that a first portion of the second digital component was previously transmitted to the first client device; and transmitting, by the content selection component, a subportion of first portion of the second digital component to the first client device.

36. The method of claim 33, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component; 

transmitting, by the content selection component, the second digital component to the first client device based on determining the second client device is within the predetermined distance from the first client device.

37. The method of claim 36, comprising: receiving, by the authorization component, a message indicating that the second client device is within the predetermined distance of the first client device.
38. The method of claim 33, comprising: generating, by the authorization component, a payload comprising at least one of an indication of a content provider configured to provide the first digital component, a uniform resource locator (URL) associated with the content provider, or registration information associated with the content provider.
39. The method of claim 33, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to 
streaming, by the content selection component, the second digital component to the first client device; 
transmitting, by the authorization component, a second authorization request to the second client device to authorize streaming of the second digital component to the first client device; and terminating, by the authorization component, the streaming of the second digital component to the first client device based on not receiving a response to the second authorization request within a predetermined time.
40. The method of claim 33, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to identify a second digital component requested in the second input audio signal; 
streaming, by the content selection component, the second digital component to the first client device; transmitting, by the authorization component, a second authorization request to the second client device to authorize streaming of the second digital component to the first client device; 


a data processing system comprising one or more processors and memory having computer-readable instructions that when executed cause the one or more processors to: 

receive, an input audio signal detected by a sensor at a first client device; 

parse, the input audio signal to identify a first digital component request in the input audio signal; 









transmit, a first portion of a first digital component selected based at least on the first digital component request; 
transmit, by the authorization component and to a second client device to authorize transmission of a second portion of the first digital component to the first client device, an authorization request transmitted to the second client device based at least on transmission of the first portion of the first digital component to the first client device, the authorization request separate from the first portion and the second portion of the first digital component; 
receive, a confirmation message in response to the authorization request; and 



transmit, the second portion of the first digital component to the first client device based at least on receiving the confirmation message.



2. The system of claim 1, wherein the first client device and the second client device are both associated with a same user.
3. The system of claim 1, comprising the computer-readable instructions to cause the one or more processors to: receive a second input audio signal detected by the sensor at the first client device; 
parse the second input audio signal to identify a second digital component request in the second input audio signal;
determine that a first portion of the second digital component was previously transmitted to the first client device; and decline by the authorization component, to transmit the first portion of the second digital component to the first client device.

4. The system of claim 3, comprising the computer-readable instructions to cause the one or more processors to: transmit a second authorization request to the second client device to authorize transmission of the digital component to the first client device.
5. The system of claim 1, comprising the computer-readable instructions to cause the one or more processors to: receive a second input 
parse the second input audio signal to identify a second digital component request in the second input audio signal;
determine a time delay based on an action of the second client device; and decline to transmit a second portion of the second digital component to the first client device based at least on the time delay based on the action of the second client device exceeding a predetermined threshold.

6. The system of claim 1, comprising the computer-readable instructions to cause the one or more processors to: 
receive a second input audio signal detected by the sensor at the first client device; 
parse the second input audio signal to identify a second digital component request in the second input audio signal; 
determine a time delay based on a context of the second client device; and
decline to transmit a second portion of the second digital component to the first client device based at least on the time delay based on the context of the second client device exceeding a predetermined threshold.


receive a second input audio signal detected by the sensor at the first client device; 
parse the second input audio signal to identify a second digital component request in the second input audio signal; 

determine that a first portion of the second digital component was previously transmitted to the first client device; and
transmit a subportion of first portion of the second digital component to the first client device.

8. The system of claim 1, comprising the computer-readable instructions to cause the one or more processors to: 
receive a second input audio signal detected by the sensor at the first client device; 
parse the second input audio signal to identify a second digital component request in the second input audio signal; 
determine that the second client device is within a predetermined distance from the first client device; and 
transmit the second digital component to the first client device based on determining the second 

9. The system of claim 8, comprising the computer-readable instructions to cause the one or more processors to: receive a message indicating that the second client device is within the predetermined distance of the first client device.
10. The system of claim 1, comprising the computer-readable instructions to cause the one or more processors to generate a payload comprising at least one of an indication of a content provider configured to provide the first digital component, a uniform resource locator (URL) associated with the content provider, or registration information associated with the content provider.
11. The system of claim I, comprising the computer-readable instructions to cause the one or more processors to receive a second input audio signal detected by the sensor at the first client device; 
parse the second input audio signal to identify a second digital component request in the second input audio signal; stream the second digital component to the first client device; 

terminate the streaming of the second digital component to the first client device based on not receiving a response to the second authorization request within a predetermined time.
12. The system of claim 1, comprising the computer-readable instructions to cause the one or more processors to: 
receive a second input audio signal detected by the sensor at the first client device; 
parse the second input audio signal to identify a second digital component request in the second input audio signal; stream the second digital component to the first client device; 

transmit a second authorization request to the second client device to authorize streaming of the digital component to the first client device; 
receive a declining message in response to the second authorization request; and terminate the streaming of the second digital component to the first client device based receiving the declining message.

13. A method to authenticate computing devices, comprising: receiving, by a natural language 
parsing, by the natural language processor component, the input audio signal to identify a first digital component request in the input audio signal;









transmitting, by a content selection component and to the first client device, a first portion of a first digital component selected based at least on the first digital component request; 
transmitting, by an authorization component, an authorization request to a second client device to authorize transmission of a second portion of the first digital component to the first client device, the authorization request transmitted to the second client device based at least on transmitting the first portion of the first digital component to the 
receiving, by the authorization component from the second client device, a confirmation message in response to the authorization request; and transmitting, by the content selection component, the second portion of the first digital component to the first client device based at least on receiving the confirmation message from the second client device.


14. The method of claim 13, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to identify a second digital component request in the second input audio signal; 
determining, by the authorization component, that a first portion of the second digital component was previously transmitted to the first client device; and declining, by the authorization component, to transmit the first portion of the second digital component to the first client device.

parsing, by the natural language processor component, the second input audio signal to identify a second digital component request in the second input audio signal; 


determining, by the authorization component, that a first portion of the second digital component was previously transmitted to the first client device; and transmitting, by the content selection component, a subportion of first portion of the second digital component to the first client device.

16. The method of claim 13, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to identify a second digital component request in the second input audio signal; 



transmitting, by the content selection component, the second digital component to the first client device based on determining the second client device is within the predetermined distance form the first client device.

17. The method of claim 16, comprising: receiving, by the authorization component, a message indicating that the second client device is within the predetermined distance of the first client device.
18. The method of claim 13, comprising: generating, by the authorization component, a payload comprising at least one of an indication of a content provider configured to provide the first digital component, a uniform resource locator (URL) associated with the content provider, or registration information associated with the content provider.
19. The method of claim 13, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to 
streaming, by the content selection component, the second digital component to the first client device; 
transmitting, by the authorization component, a second authorization request to the second client device to authorize streaming of the digital component to the first client device; and terminating, by the authorization component, the streaming of the second digital component to the first client device based on not receiving a response to the second authorization request within a predetermined time.
20. The method of claim 13, comprising: receiving, by the natural language processor component, a second input audio signal detected by the sensor at the first client device; 
parsing, by the natural language processor component, the second input audio signal to identify a second digital component request in the second input audio signal; 
streaming, by the content selection component, the second digital component to the first client device; transmitting, by the authorization component, a second authorization request to the second client device to authorize streaming of the digital component to the first client device; 



8.	Regarding claim 21 and claim 33, U.S. Patent Application No. 15/775754 does not discloses, but Kim discloses prompting a user of authorization request (Fig. 18D with associated text: device 1880). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine U.S. Patent Application No. 15/775754 with Kim’s teaching of prompting a user of authorization request and the motivation to do so is user’s convenience.
	U.S. Patent Application No. 15/775754 and Kim do not disclose but Mirashrafi discloses setting a time to wait for receiving a response based on a context of a device (paragraphs [0014] and [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine U.S. Patent Application No. 15/775754 and Kim’s teaching of prompting a user of authorization request with Mirashrafi’s teaching of setting a time to wait for receiving a response based on a context of a device and the motivation would be network time efficiency.
	Claims 22-32 and 34-40 of the instant application have similar scopes with claims 2-12 and 14-20 of Application No. 15/775754.

Claim Objections
9.	Claim 21 is objected to because of the following informalities: claim 21 recites: “…determine, by the authorization component, based on a context of the first client device and the second device…(lines 12-13)… transmit, by the authorization component, an authorization request to a second client device to cause the second client device to render a prompt to authorize…” the limitations have antecedent issues.
	Claim 33 is objected with similar issues as claim 21.
Appropriate corrections are required.	
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 21, the claim recites: “…determine, by the authorization component, based on a context of the first client device and the second device, a time delay within which the first client device is to be authorized; select, by the content selection component from the first digital component, a first portion and a second portion based on the time delay;” (lines 12-16).  The emphasized parts are not supported by the specification.  The specification does not disclose determining a time delay within which the first client device is to be authorized based on a context of the first client device and the second device and selecting a first portion and a second portion of the first digital component based on the time delay.  Therefore, claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Claims 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they depend on claim 1.
Similarly, claims 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections- 35 U.S.C.  § 112 Second Paragraph
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 25-29, 31, 32, 35-37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 21 recites: “…determine, by the authorization component, based on a context of the first client device and the second device…(lines 12-13)… transmit, by the authorization component, an authorization request to a second client device to cause the second client device to render a prompt to authorize…”
	It is unclear the relation of second device and second client device.  The examiner assumes they are the same second client device.
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

14.	Claims 21- 40  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0336905), hereinafter “Kim”, in view of Kama Jain (US 7,925,590), hereinafter “Jain” and in view of Mirashrafi et al. (2014/0075550), hereinafter “Mirashrafi”.
	Regarding to claim 21, Kim discloses a system to authenticate computing devices in a networked environment, comprising: 
a data processing system comprising one or more processors and memory (Fig. 1 with associated text, system 100), the one or more processors executing a natural language processor component (Paragraph [0056]: a digital assistant is capable of accepting a user request in natural language command and provides responses.  Fig. 1 with associate text and paragraphs [0057] and [0062]: user device 104 and user device 122 with DA client 102.  Fig. 7A and 7B with associated text: Digital assistant system 700 and natural language processing module 732), a content selection component (Fig. 1 with associated text, paragraph [0058]: DA server 106), and an authorization component (a.paragraph [0220]: digital assistant system 700 can have more or fewer components than shown, can combine two or more components, or can have a different configuration or arrangement of the component.  b. paragraph [0278]: authentication module.  c. Paragraphs [0325-27]: relation of authentication and authorization. The combination of (a), (b), and (c) makes it obvious to have an authorization component for authorization process because having different components of a system performing different functionalities makes the system easier to manage and repair/troubleshoot, which is an advantage of an integrated system) to: 
receive, by the natural language processor component, an input audio signal detected by a sensor at a first client device (Paragraph ([0102]: “digital assistant client module 229 utilizes the various sensors”.  Paragraphs [0223], [0228], and [0232]: receiving user’s voice command.  One skilled in the art would be familiar that a sensor detects voice command.  Fig. 11A, step 1106 with associated text: user requests playing “The Mighty Wings from Top Gun.”); 
parse, by the natural language processor component, the input audio signal to identify a request for content in the input audio signal; select, by the content selection component, a first digital component based at least on the request for content;  (Paragraph [0233]: speech processing. Fig. 11A, step 1106 with associated text: user requests playing “The Mighty Wings from Top Gun”); 
[determine, by the authorization component, based on a context of the first client device and the second device, a time delay within which the first client device is to be 
transmit, by the content selection component and to the first client device, the [first portion] of the first digital component for presentation (Steps 1112-1114 with associated text: playing “Mighty Wings”-first digital component at device 810A-first device); 
transmit, by the authorization component, an authorization request to a second client device to cause the second client device to render a prompt to authorize, with the authorization component of the data processing system, a transmission of a [second portion] of the first digital component to the first client device in response to detection of an action on the prompt at the second client device within the time delay (paragraph [0279]: authentication using a nearby-second-device.  Paragraph [0293]: “asking the user to purchase a song”-authorization is needed to stream song); 
receive, by the authorization component, a confirmation message generated by the second client device in response to the detection of the action on the prompt at the second client device [within the time delay] (Fig. 18D with associated text: device 1880); and 
transmit, by the content selection component, the [second portion] of the first digital component to the first client device for presentation with the [first portion] of the first digital component, responsive to receipt of the confirmation message (paragraphs [0279-280]: obtaining authentication from nearby device. Paragraph [0293]: asking the user to purchase a song). 
Kim does not explicitly disclose but Jain discloses a digital component request having two digital components and one digital component has two portions (Col. 3, lines 5-56: multiple search results-multiple digital components including free and paid instance which need user authorization when paying- will be outputted in response to a query. Col.5, lines 8-17: user may listen to a sample of an audio track prior to downloading an instance of such audio track- two portions for a digital component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching of voice activated function in digital assistant services to deliver digital component with Jain’s teaching of a digital component request having two digital components and one digital component has two portions.  The motivation to do so would be to balance digital right managements and user’s satisfaction.
Kim and Jain do not explicitly disclose but Mirashrafi discloses setting a time to wait for receiving a response based on a context of a device (paragraphs [0014] and [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Jain’s teachings of voice activated function in digital assistant services to deliver digital component with a digital component request having two digital components and one digital component has two portions and with Mirashrafi’s teaching of setting a time to wait for receiving a response based on a context of a device.  The motivation to do so would be network time efficiency.  Furthermore, the combination of Kim’s teaching of using a second device to authorize content delivery, Jain’s teaching of a digital component request having two digital components and one digital component has two portions and Mirashrafi’s teaching of setting a time to wait for receiving a response based on a context of a device makes it obvious to authorize portion of content delivery based on 
Regarding claim 22, Kim, Jain and Mirashrafi disclose the system of claim 21, wherein the first client device and the second client device are both associated with a same user (Kim, Paragraph [0279] and [0293]: user’s authorization from a nearby device.  Paragraphs [0273] and paragraph [0326]: digital assistant is shared in a household.  It is typical that one of the family member could be considered as the owner of the digital assistant and a user’s device that provide authorization for an activity performed by the digital assistant).
Regarding claim 23, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component (Kim, Fig. 11C, step 1136: playing the requested movie); the authorization component configured to: determine that a first portion of the second digital component was previously transmitted to the first client device; and decline by the authorization component, to transmit the first portion of the second digital component to the first client device (Jain, Col. 3, lines 30-32: restricting times to access digital component.  Col. 5, lines 8-17: user may listen to a sample of an audio track prior to downloading an instance of such audio track- two portions for a digital component.  The combination of Kim and Jain’s teachings makes it obvious to decline playing a portion of a digital component if user requests the same digital components many times and the recent request has reached the maximum allowed times.)
Regarding claim 24, Kim, Jain and Mirashrafi disclose the system of claim 23, comprising: the authorization component configured to transmit a second authorization request to the second client device to authorize transmission of the first digital component to the first client device (Kim, Fig. 11A, step 1106, Fig. 11C, step 1126 with associated text: a user makes different digital component requests. Paragraph [0293]: “asking the user to purchase a song”-authorization is needed to stream digital component.  It is obvious that a user could request a previous requested song and if the song need to be purchased, authorization needs to be obtained).
Regarding claim 25, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component (Kim, Fig. 11C, step 1136: playing the requested movie) ; the authorization component configured to: determine a time delay based on an action of the second client device; and decline, by the authorization component, to transmit a second portion of the second digital component to the first client device based at least on the time delay based on the action of the second client device exceeding the threshold time limit (Mirashrafi, paragraph [0057]: access is rejected if authorizing information is not received within a certain period of time).
Regarding claim 26, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to (Kim, Fig. 11C, step 1136: playing the requested movie); the authorization component configured to: determine a time delay based on a context of the second client device; and decline, by the authorization component, to transmit a second portion of the second digital component to the first client device based at least on the time delay based on the context of the second client device exceeding the threshold time limit (Kim, paragraph [0270]:  selecting a device for providing response based on vicinity of devices because the vicinity of devices will determine how fast and efficient the response will be provided).
Regarding claim 27, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to identify a second digital component requested in the second input audio signal, the second digital component different from the first digital component (Kim, Fig. 11C, step 1136: playing the requested movie); and the authorization component configured to: determine that a first portion of the second digital component was previously transmitted to the first client device (Jain, Col. 3, lines 30-32: user requests same digital component); and transmit a subportion of first portion of the second digital component to the first client device (Jain, Col. 5, lines 7-12: streaming portion of multimedia).
Regarding claim 28, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to (Kim, Fig. 11C, step 1136: playing the requested movie); and the authorization component configured to: determine that the second client device is within a predetermined distance from the first client device; and transmit the second digital component to the first client device based on determining the second client device is within the predetermined distance from the first client device (Kim, paragraphs [0268-270]: selecting device to provide response based on predetermined distance).
Regarding claim 29, Kim, Jain and Mirashrafi disclose the system of claim 28, comprising: the authorization component configured to receive a message indicating that the second client device is within the predetermined distance of the first client device (Kim, paragraph [0268]: detecting nearby device via Bluetooth discovery.  One of skilled in the art is familiar that confirmation is needed in Bluetooth connection, so receiving message is typical).
Regarding claim 30, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising: the authorization component configured to generate a payload comprising at least one of an indication of a content provider configured to provide the first digital component (Jain, Fig. 5, steps 506-510 with associated text: when a user select a choice, a payload with an indication of content provider is generated in order for the user to receive the result), a uniform resource locator (URL) associated with the content provider, or registration information associated with the content provider.
Regarding claim 31, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to identify a second digital component request in the second input audio signal; the content selection component configured to stream the second digital component to the first client device (Kim, Fig. 11C, step 1136: playing the requested movie); the authorization component configured to: transmit a second authorization request to the second client device to authorize streaming of the second digital component to the first client device (Kim, paragraph [0293]: “asking the user to purchase a song”-authorization is needed to stream digital component); and terminate the streaming of the second digital component to the first client device based on not receiving a response to the second authorization request within a predetermined time (Mirashrafi, paragraph [0057]: access is rejected if authorizing information is not received within a certain period of time).
Regarding claim 32, Kim, Jain and Mirashrafi disclose the system of claim 21, comprising: the natural language processor component configured to: receive a second input audio signal detected by the sensor at the first client device (Kim, Fig. 11C, step 1128: user requests “play the movie Star War”); and parse the second input audio signal to identify a second digital component requested in the second input audio signal; the content selection component configured to stream the second digital component to the first client device (Kim, Fig. 11C, step 1136: playing the requested movie); and the authorization component configured to: transmit a second authorization request to the second client device to authorize streaming of the second digital component to the first client device; receive a declining message in response to the second authorization request; and terminate the streaming of the second digital component to the first client device based receiving the declining message (Kim, paragraph [0293]: “asking the user to purchase a song”-authorization is needed to stream digital component).
Claim 33 is rejected for disclosing similar subject matters to claim 21.
Claim 34 is rejected for disclosing similar subject matters to claim 23.
Claims 35-38 are rejected for disclosing similar subject matters to claims 27-30 respectively.
Claim 39 is rejected for disclosing similar subject matters to claim 31.
Claim 40 is rejected for disclosing similar subject matters to claim 32.

Conclusion	
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on M-Th 9:00 am- 2:00 pm and alt Fri 9 am- 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495